Citation Nr: 0632137	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly pension based on the need for 
special aid and attendance, currently discontinued.  


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1967 to 
January 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a RO hearing in November 2002.  

In January 2006 the RO granted service connection for post-
traumatic stress disorder and thus this issue is no longer in 
appellate status.  


FINDINGS OF FACT

1.  A July 2002 rating decision discontinued the veteran's 
special monthly pension based on aid and attendance, 
effective October 1, 2002.  

2.  At the time of the July 2002 rating decision, the special 
monthly pension based on aid and attendance, had been in 
effect for more than five years.

3.  The evidence of record has not demonstrated a sustained 
improvement under ordinary conditions of life.  


CONCLUSION OF LAW

The discontinuance of special monthly pension based on aid 
and attendance was not proper and is restored effective 
October 1, 2002.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 3.351, 3.352 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a change in disability warrants a reduction or 
discontinuance of pension payments currently being made, a 
rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  In 
addition, the RO must notify the veteran that he has 60 days 
to present additional evidence showing that compensation 
should be continued at the present level.  If additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
final rating action is approved.  38 C.F.R. § 3.105(f).  In 
this case, the RO satisfied these procedural requirements.  
The RO proposed to discontinue the veteran's special monthly 
compensation based on aid and attendance in a November 2001 
rating decision, and the veteran was notified of such 
proposal via a November 2001 letter.  Subsequently, in a July 
2002 rating decision the RO discontinued the veteran's 
special monthly compensation based on aid and attendance 
effective October 1, 2002, and the veteran was notified of 
such reduction via a July 22, 2002 letter.  As such, it 
appears the RO met the requirements of the regulation for 
setting the effective date of the discontinuance.

The requirements for a reduction in ratings in effect for 
five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which require that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown 
by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a 
single examination.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995).  As well, this regulation provides that, with 
respect to other disabilities that are likely to improve, 
namely those for which evaluations have been in effect for 
less than five years, re-examinations disclosing improvement 
will warrant a rating reduction.  38 C.F.R. § 3.344(c).

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance.  38 U.S.C.A. §1521(d); 38 C.F.R. § 3.351(b), (c).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The veteran's non service-connected disability for pension 
purposes consists of residuals of head trauma sustained in 
1994.  The veteran is service connected for cervical strain.  
An April 2002 VA examination for aid and attendance indicated 
that it was not possible to evaluate the veteran in the 
presence of his wife, as she answered the questions for him.  
The examiner noted that the veteran was independent in daily 
activities of living, however his wife reported that he had 
memory problems causing him to leave the stove on or water 
running.  An October 2002 VA examination reported that the 
veteran had moderate to severe impairment overall, especially 
in the areas of cognitive abilities.  The examiner noted that 
although the veteran was able to perform many activities with 
the benefit of extensive cueing, these deficits were 
typically associated with problems carrying out everyday 
functions most people take for granted.  His wife reported 
that he needed full time supervision, including cuing him for 
eating, bathing, and other self care needs.  The final VA 
examination of record, dated in September 2005, showed that 
the veteran drove to the clinic with his wife and was 
ambulant.  The examiner noted the veteran had moderate short 
term memory loss, was able to protect himself from the daily 
environment, and could perform all functions.  His wife 
related that she needs to prepare all the veteran's meals and 
checks water and gas burners frequently because the veteran 
leaves them on.  The examination also found that the veteran 
had lost significant visual acuity, his best corrected vision 
was reported to be 5/200 or worse in both eyes.  

Based on the September 2005 VA examination, the veteran's 
visual acuity is unclear, as the examiner reported his best 
corrected visual acuity to be 5/200 and indicated that the 
veteran himself drove to the clinic.  Nevertheless, the 
evidence has not shown that the veteran has a sustained 
material improvement under the ordinary conditions of life.  
His VA examinations collectively have demonstrated that while 
the veteran can fulfill the physical needs of his daily 
activities, his memory problems require regular assistance 
from others.  Therefore, resolving all reasonable doubt in 
the veteran's favor, restoration of special monthly 
compensation based on aid and attendance, is therefore 
warranted effective October 1, 2002. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
since there is no detriment to the veteran in light of the 
favorable disposition.  


ORDER

Entitlement to restoration of special monthly compensation 
based on aid and attendance is therefore warranted effective 
October 1, 2002.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


